EXHIBIT STOCK PURCHASE AGREEMENT dated as of August 25, 2008 by and between CROSSTOWN TRADERS, INC. NORM THOMPSON OUTFITTERS, INC. CHARMING SHOPPES, INC. and THE OTHER PERSONS LISTED ON THE SIGNATURE PAGES HERETO TABLE OF CONTENTS Page Section 1. DEFINITIONS 1 1.1 Definitions 1 Section 2. PURCHASE AND SALE OF SHARES 10 2.1 Purchase and Sale of Shares 10 2.2 Closing 10 2.3 Payment of Indebtedness 11 2.4 Assignment and Assumption 11 Section 3. PURCHASE PRICE ADJUSTMENT 12 3.1 Estimated Closing Outstanding Checks and Estimated Closing CTI Borne Expenses 12 3.2 Closing Statement 12 3.3 Post-Closing Adjustment 13 3.4 Assumption of CTI Borne Expenses 14 Section 4. REPRESENTATIONS AND WARRANTIES REGARDING CTI 14 4.1 Organization and Good Standing 14 4.2 Power and Authorization 15 4.3 No Conflicts 15 4.4 Ownership of the Shares 16 4.5 Brokers 16 Section 5. REPRESENTATIONS AND WARRANTIESREGARDING THE COMPANY AND SUBSIDIARIES 16 5.1 Organization and Good Standing 16 5.2 No Conflicts 16 5.3 Capitalization 17 5.4 Compliance with Laws 18 5.5 Litigation 18 5.6 Financial Statements 18 5.7 Inventory 19 5.8 Absence of Certain Changes and Events 20 5.9 Real Property 22 5.10 Personal Property; Bank Accounts 22 5.11 Material Contracts 22 5.12 Insurance 24 5.13 Intellectual Property 24 5.14 Suppliers 26 5.15 Labor Matters 26 5.16 Employee Benefits 27 5.17 Officers and Employees 28 5.18 Environmental Matters 29 5.19 Sufficiency of the Assets 31 5.20 Brokers 31 Section 6. REPRESENTATIONS AND WARRANTIES OF BUYER 31 6.1 Organization and Good Standing 31 6.2 Power and Authorization 31 6.3 No Conflicts 32 6.4 No Reliance 32 6.5 Brokers 32 6.6 Financing 33 6.7 Disclaimer Regarding Projections 33 6.8 No Additional Representations 33 Section 7. COVENANTS OF CTI 33 7.1 Conduct of Business Pending Closing 33 7.2 Negative Covenants Pending Closing 34 7.3 Governmental Authorizations; Consents 36 7.4 Access to Information 37 7.5 Confidential Information 38 7.6 Non-Solicitation 39 7.7 Elimination of Intercompany Accounts 39 7.8 Exclusivity 39 7.9 Financial Information 40 7.10 Maintenance of Insurance Policies 40 Section 8. COVENANTS OF BUYER 40 8.1 Confidential Information 40 8.2 Governmental Authorizations 42 8.3 Notice of Breach; Failure to Satisfy Closing Condition 42 8.4 Non-Solicitation 42 Section 9. ADDITIONAL COVENANTS OF BUYER, THE COMPANY AND CTI 42 9.1 Further Assurances 42 9.2 Certain Filings and Consents 43 9.3 Public Announcements 43 9.4 Excluded Subsidiaries and Excluded Assets 43 9.5 Transition Services 44 9.6 Mutual Release 44 Section 10. TAX MATTERS 45 10.1 Tax Representations of CTI 45 10.2 Tax Covenants of CTI and the Company 46 10.3 Tax Indemnification 46 10.4 Tax Contest 47 10.5 Tax Sharing Agreements 48 10.6 Transfer Taxes 48 10.7 Section 338(h)(10) Election 48 10.8 Purchase Price Allocation 48 Section 11. EMPLOYEE BENEFITS 49 11.1 Listed Employees; Transferred Employees 49 11.2 Comparability of Benefits 49 11.3 Welfare Plans 50 11.4 Service Credit 50 11.5 Rollovers and Transfers 50 11.6 Continuation Coverage 51 11.7 Retained Liabilities 51 11.8 Paid Time Off 52 11.9 Third Party Beneficiaries; Other Limitations 52 Section 12. CLOSING CONDITIONS 52 12.1 Conditions to Obligation of Buyer 52 12.2 Conditions to Obligation of CTI 53 12.3 Frustration of Closing Conditions 54 Section 13. TERMINATION AND ABANDONMENT 54 13.1 Termination 54 13.2 Procedure for Termination 55 Section 14. SURVIVAL; INDEMNIFICATION 56 14.1 Survival 56 14.2 Indemnification 56 14.3 Procedures 57 14.4 Limitation on Damages 59 14.5 Assignment of Claims 59 14.6 Exclusivity 59 14.7 Limitation on Liability 60 Section 15. MISCELLANEOUS 60 15.1 Costs and Expenses 60 15.2 Notices 60 15.3 Assignment 61 15.4 Amendment, Modification and Waiver 61 15.5 Governing Law 61 15.6 Waiver of Jury Trial 62 15.7 Consent to Jurisdiction 62 15.8 Section Headings and Defined Terms 62 15.9 Severability 63 15.10 Counterparts; Third-Party Beneficiaries 63 15.11 Entire Agreement 63 15.12 Waiver of Conflicts Regarding Representation; Nonassertion of Attorney-Client Privilege 63 15.13 Orchard Guaranty 64 15.14 Parent Guaranty 65 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT, dated as of August25, 2008 (this “Agreement”), is made by and between CROSSTOWN TRADERS, INC., a Delaware corporation (“CTI”), CHARMING SHOPPES, INC., a Delaware corporation (“Parent”), NORM THOMPSON OUTFITTERS, INC., a Delaware corporation (the “Buyer”), and the other parties listed on the signature pages hereto.Certain terms used herein are defined in Section 1.1 hereof. BACKGROUND CTI is the record and beneficial owner of all of the outstanding shares of capital stock of the Company. The parties hereto desire to provide for the acquisition by Buyer of the Company through the sale by CTI to Buyer of all the outstanding shares of capital stock of the Company and for certain other matters, all on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: SECTION 1.DEFINITIONS 1.1Definitions. (a)The following terms, as used herein, have the following meanings: “Acquired Assets” means those assets, agreement, contracts and other items identified or described on Schedule 1.1A hereto. “Accrued Vacation Amount” means the lesser of (a) the product of (i) any liability for accrued vacation, personal days, sick pay and other paid time off times (ii) 0.80, and (b) $200,000. “Affiliate” means, with respect to any Person, any Person directly or indirectly controlling, controlled by, or under common control with such other Person.For purposes of this definition, “control,” when used with respect to any Person, means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise, and the terms “controlling” and “controlled” have correlative meanings. “Assumed Liabilities” means (i) any Liabilities resulting from, arising out of, relating to, in the nature of, or caused by any Acquired Asset, (ii) any Liabilities included in the calculation of the Final Closing CTI Borne Expenses that are assumed by the Company and its Subsidiaries pursuant to Section 3.4, and (iii) any Liabilities for accrued vacation, personal 1 days, sick pay and other paid time off that are assumed by the Company pursuant to Section3.4. “Business Day” means a day other than a Saturday, Sunday or other day on which commercial banks in New
